Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Van Wagner appeals the district court’s order denying relief on his “Emergency Petition for Writ of Prohibition.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Van Wagner v. McGraw, No. 3:11-cv-00058-JPB-DJJ (N.D.W.Va. July 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.